Citation Nr: 0100695	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  96-31 896 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae and seborrhea.  

2.  Entitlement to an evaluation in excess of 30 percent for 
degenerative disc disease of the cervical spine with 
headaches.  



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1976 to January 
1996.  



FINDINGS OF FACT

The pseudofolliculitis barbae and seborrhea is manifested by 
itching, inflammation of the skin on the neck and back of the 
head, and no functional impairment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
pseudofolliculitis barbae and seborrhea are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.118, Diagnostic Codes 7800 to 7806 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities .  38 C.F.R. Part 4. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  On the other 
hand, where entitlement to compensation has already been 
established, the appellant's disagreement with an assigned 
rating is a new claim for increase based on facts different 
from a prior final claim.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993).  See Proscelle, 2 Vet. App. at 631-32 (in a claim 
for increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The service medical records showed treatment of facial 
pseudofolliculitis barbae and seborrhea in 1978 and acne 
keloidal on the neck in 1994.  Separation examination in July 
1995 revealed a rash on the back of the neck, probably an 
ingrown hair, which became irritated after a haircut.  

The evidence prepared after the appellant separated from 
service were as follows:

? VA examination in March 1996 showed that the appellant 
complained of bumps on his head when he had a haircut 
and loss of hair.  Examination revealed a normal 
appearing head, face, and neck, no signs of 
inflammation noticeable on the skin, two lesions of 
pseudofolliculitis on the back of the head over the 
occipital region and no generalized pseudofolliculitis 
barbae.  The diagnosis was mild pseudofolliculitis and 
baldness probably hereditary.  

? VA clinical records in July 1996 showed mild seborrhea 
on the scalp.  

? The appellant testified at an October 1996 hearing that 
he had skin eruptions on the back of his head and neck, 
but not on his face, where his skin was covered with 
hair.  When his hair was long, the skin itched; when 
his was short, it bled and was irritated by hair 
clippers.  He stated he had tried various shampoos, 
medications, and headgear, without relief.  The 
eruptions waxed and waned on a daily basis.  

? VA examination in January 1997 revealed very small 
papules over the occiput that seemed concentrated in 
the midline.  The hair was cut very short and there was 
male pattern baldness.  He had a short beard and no 
folliculitis under the beard.  The assessment was 
pseudofolliculitis barbae currently fairly well 
controlled.  

? VA examination in April 1999 showed a long history of 
pseudofolliculitis on the nape of the neck.  It was 
noted that the appellant stated if he did not shave his 
neck on a daily basis, he developed ingrown hairs.  His 
specific complaint was itching, for which he used anti-
itch medication with some degree of success.  The 
condition was worse in summer months.  Examination 
revealed multiple pustules consistent with ingrown 
hairs involving approximately 50 percent of the neck 
region covered by hair.  The impression was 
pseudofolliculitis with seborrheic dermatitis.  The 
examiner reported no functional impairment.  

The appellant here seeks an evaluation in excess of 10 
percent for pseudofolliculitis barbae and seborrhea.  The 
disability is assigned a 10 percent evaluation pursuant to 
the criteria of Diagnostic Code 7814 for tinea barbae, which 
provides that resulting impairment, including scars and 
disfigurement, be rated on the extent of constitutional 
symptoms and physical impairment.  Under Diagnostic Codes 
7803 and 7804, 10 percent evaluations are warranted for 
poorly nourished superficial scars with repeated ulceration, 
and for superficial scars tender and painful on objective 
demonstration, respectively.  38 C.F.R. § 4.118.  Because 
they provide for no more than the currently assigned 10 
percent evaluation, VA cannot assign a higher evaluation 
under these diagnostic codes, except by extraschedular 
evaluation.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Under Diagnostic Code 7805 for other scars, the disability is 
to be rated based on limitation of function of the part 
affected, in this case the neck, where limited motion is 
evaluated under Diagnostic Code 5290 for limitation of motion 
of the cervical spine.  That Code is used to evaluate a 
separate disability, in this case degenerative cervical spine 
disease.  Moreover, the evaluation here can only be based on 
limited motion caused by scars, of which there is no 
indication of record.  Therefore, an increase in the 
evaluation under Diagnostic Code 7805 coupled with Diagnostic 
Code 5290 is not warranted.  

Under Diagnostic Code 7800 for disfiguring scars of the head, 
face or neck, a 10 percent evaluation is assigned for 
moderate disfiguration.  A 30 percent may be assigned for 
severe impairment, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  A 50 
percent evaluation may be assigned for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  (When in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.)  
38 C.F.R. § 4.118.  The evidence here showed only impairment 
of the back of the head and neck, but not the facial areas, 
with what could be described as moderate disfigurement 
corresponding to the currently assigned 10 percent 
evaluation.  There was, though, no indication of deformity of 
the eyelids, lips, or auricles, or repugnant deformity of the 
face.  Therefore, a higher evaluation is not warranted under 
the criteria of Diagnostic Code 7800.  

Under Diagnostic Code 7806 for eczema, a 10 percent 
evaluation is assigned for a skin disorder with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation may be assigned for 
a skin disorder with exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
may be warranted for a skin disorder with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118.  

There was evidence of itching on the neck, as noted in the 
April 1996 VA examination.  The other evidence did not report 
itching, but did show lesions, mild seborrhea, small papules 
on the head, and multiple pustules consistent with ingrown 
hair on the neck.  These findings broadly correspond to the 
criteria for a 10 percent evaluation under Diagnostic Code 
7806.  However, the evidence of record also indicated that 
there was no inflammation, no generalized pseudofolliculitis 
barbae, no folliculitis under beard, and no functional 
impairment, which do not correspond to the criteria for a 
higher evaluation under that diagnostic code.   
Parenthetically, the Board interprets the veteran's last 
sentence on the August 1996 Form 9 as non-binding in view of 
his testimony at the subsequent October hearing. 

ORDER

An evaluation in excess of 10 percent for pseudofolliculitis 
barbae and seborrhea is denied.  


REMAND

During the course of this appeal, the grant of service 
connection for the cervical spine disorder was expanded to 
include headaches.  The Board is of the view that further 
development of the record would be in order before appellate 
disposition.

The case is REMANDED for the following development:

1.  The RO should arrange for the veteran 
to be examined by an appropriate 
specialist to determine the extent of his 
service-connected cervical spine disorder 
with headaches.

2.   Thereafter, the RO should consider 
whether an increased rating would be 
appropriate for the disability, including 
an increment for the headaches.  
Consideration should be given to all 
pertinent regulations, including 
38 C.F.R. §§ 4.123, 4.124. 

3.  When the above development has been 
completed, the RO should review the 
record to ensure it is in compliance with 
this REMAND.  If not, the RO should take 
remedial action before returning the 
claims to the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record 
and adjudicate the claim of service connection for residuals 
of a head injury.  If that claim remains denied, the 
appellant and his representative must be furnished a 
supplemental statement of the case and given the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board.  The appellant has the right to submit additional 
evidence and argument on the matters herein remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

 



